United States Court of Appeals
                              For the Eighth Circuit
                         ___________________________

                                 No. 20-2645
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                                    Kristi Weaver

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                      Appeal from United States District Court
                 for the Western District of Missouri - Springfield
                                  ____________

                             Submitted: March 18, 2021
                               Filed: March 23, 2021
                                   [Unpublished]
                                   ____________

Before KELLY, ERICKSON, and STRAS, Circuit Judges.
                           ____________

PER CURIAM.

      Kristi Weaver pleaded guilty to conspiring to distribute methamphetamine, 21
U.S.C. §§ 841(a)(1), (b)(1)(A), 846, and possessing a firearm in furtherance of a
drug-trafficking crime, 18 U.S.C. § 924(c)(1)(A). As part of her plea agreement, she
waived her right to appeal unless, as relevant here, her sentence exceeded the
statutory maximum. The district court1 imposed a total sentence of 181 months in
prison, which included 121 months on the drug count and 60 months on the firearm
count. Neither sentence exceeded the statutory maximum. See 18 U.S.C.
§ 924(c)(1)(A); 21 U.S.C. § 841(b)(1)(A). In an Anders brief, Weaver’s counsel
discusses the appeal waiver and the sentence, as well as requests permission to
withdraw. See Anders v. California, 386 U.S. 738 (1967).

        Upon careful review, we conclude that the waiver is both enforceable and
applicable. See United States v. Scott, 627 F.3d 702, 704 (8th Cir. 2010) (reviewing
this issue de novo); United States v. Andis, 333 F.3d 886, 889–92 (8th Cir. 2003) (en
banc) (explaining that an appeal waiver will be enforced if the appeal falls within
the scope of the waiver, the defendant knowingly and voluntarily entered into the
plea agreement and the waiver, and enforcing the waiver would not result in a
miscarriage of justice). We have also independently reviewed the record and
conclude that no other non-frivolous issues exist. See Penson v. Ohio, 488 U.S. 75,
82–83 (1988). Accordingly, we dismiss the appeal and grant counsel permission to
withdraw.2
                       ______________________________




      1
      The Honorable Stephen R. Bough, United States District Judge for the
Western District of Missouri.
      2
       We continue to remind counsel that “Anders briefing must be done as an
advocate” on behalf of the defendant, not the government. Evans v. Clarke, 868
F.2d 267, 268 (8th Cir. 1989) (internal quotation marks omitted); see Robinson v.
Black, 812 F.2d 1084, 1086 (8th Cir. 1987).
                                        -2-